DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on April 18, 2019, and Drawings filed on April 18, 2019.
2.	Claims 1–20 are pending in this case. Claim 1, 12, 18 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 7, 8, 10, 16, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 3, 5, 6, 11, 12, 13, 15, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pathak et al., Pub. No.: 2017/0287146A1. 
With regard to claim 1:
Pathak discloses a method comprising: receiving three dimensional (3D) motion capture data corresponding to a subject user performing a physical activity (paragrpah 18: “Embodiments of an apparatus, system, and process for tracking and analyzing user movements using depth sensor data, captured while the user is performing ordinary tasks outside of a medical context, for medical diagnosis and treatment review are described herein. In embodiments, a motion capture system is utilized to capture three dimensional motions of the user while the user is performing everyday activities, such as walking, eating, sitting, standing, etc. Furthermore, the motion capture system can be deployed anywhere, such as in a user's home where he or she is most comfortable. In embodiments, the motion capture system can include a depth mapping sensor system for capturing three-dimensional image data of user motions. However, other forms of motion capture, such as wearable devices having one or more sensors, motion sensors affixed to specific locations of a user's body, access point location information, etc. may be used to capture three-dimensional user motion data.”); receiving first attribute data associated with the subject user (paragraph 50: “Motion analyzer 270 accesses the motion data for a user model to detect one or more characteristics of the user motion. These characteristics could be characteristics indicate of PD, essential tremor, spinal dysfunction, or other chronic neurodegenerative or musculoskeletal disease. In embodiments, the characteristics can be located within the motion data through simulation of the motion and feature extraction (e.g., identification of specific periodic movements at specific frequencies of the user model, identification of sudden halts in movements (i.e., freezing) not associated with halts in other locations of a user model, identification of falling events, etc.). In some embodiments, motion analyzer 270 utilizes one or more motion model(s) 275 for comparison with motion of a user's model. That is, the motion model(s) 275 can include models of motion associated with a chronic neurodegenerative or musculoskeletal disease (e.g., a condition specific baseline), model(s) of motion associated with a healthy patient (e.g., a healthy/control baseline), and model(s) of prior user motions (e.g., a user-specific baseline). In embodiments, image or motion tracking and recognition detects a similarity between the movement of the stored user model (e.g., from store 260) with one or more of the motion models 275. When a similarity is found, such as within a certain confidence interval of similarity, the motion of the user's model can be correlated with a condition associated with the identified motion model 275 and a risk score indicative of the user having or developing a chronic neurodegenerative or musculoskeletal medical condition determined therefrom. Furthermore, when a user-specific model is used, time based trend analysis, medical treatment history, new medications, adjusted medications, etc. can be analyzed to determine if a user's previously identified condition is being maintained, improving, worsening, etc., and refining or adapting a previously computed risk score.”); determining, by a processing device, a personalized reference data set for the subject user based on 3D motion capture data associated with a group of users performing the physical activity, wherein each user from the group of users shares at least a portion of the first attribute data with the subject user (paragraph 35: “In either embodiment, motion assessment system 130 compares the movements of the user model over a period of time with movement of one or more baseline models. In embodiments, the baseline models may be models captured of users with known chronic neurodegenerative or musculoskeletal conditions. In other embodiments, the baseline models are machine learning models trained using one or more movement features of one or more people with known chronic neurodegenerative or musculoskeletal conditions, such that each trained machine learning model represents the motion patterns of an entire population of people having a chronic neurodegenerative or musculoskeletal condition. For example, FIG. 7A illustrates a side view 702-a of a frame of a baseline model generated from healthy user's movements while walking a given distance and a frame of a top view 704-a of the model, which are generated from the depth sensor data captured over a period of time by depth mapping camera system 120. FIG. 7B, however, illustrates a side view 702-b of a frame of a model generated from a user's movements who is afflicted with a chronic neurodegenerative or musculoskeletal disease, and a top view 704-b of that user's model, which are also generated from the depth sensor data captured over a period of time by depth mapping camera system 120. In embodiments, the movement of the baseline models may provide movement data for a healthy baseline (e.g., a different user who has not been diagnosed with a chronic neurodegenerative or musculoskeletal disease), for a condition specific baseline (e.g., a different user who has been diagnosed with a chronic neurodegenerative or musculoskeletal disease, a machine learning model trained by people diagnosed with a chronic neurodegenerative or musculoskeletal medical condition, etc.), and for the user's own historical baseline (e.g., the same user's movements at different periods of time). In embodiments, motion assessment system 130 compares the movement of the user model with one or more of the baseline model's movements to extract features indicative of existence of a chronic neurodegenerative or musculoskeletal disease, to track severity of symptoms of a chronic neurodegenerative or musculoskeletal disease over time, to compute a risk score indicative of a patient having or developing a chronic neurodegenerative or musculoskeletal disease, etc. For example, the motion assessment system 130 can compare tracked movements of the user model with a machine learning model trained to represent a specific chronic neurodegenerative or musculoskeletal disease when computing a risk score for a patient. Furthermore, the computation of a risk score can be performed by motion assessment system 130 in real time, as the various forms of motion data are being captured and tracked for a user.”); providing the personalized reference data set as an input to a trained machine learning model(paragraph 40: “In embodiments, motion assessment system 130 utilizes the inputted information when performing user model motion analysis to detect trends relevant to the start, stop, or adjustment of a specific treatment or medication. Furthermore, various detected treatment events (e.g., the inputted data) can be used to adjust previously computed risks scores, and when computing new risk scores, for a user. In embodiments, responsive to one or more detected treatment events, motion assessment system 130 can measure a treatment response, such as through 3D motion analysis of one or more motion features (e.g., through comparison to a trained machine learning motion model, comparison to one or more baseline models, etc.), by comparison of motion features to one or more thresholds (e.g., stride length threshold, stride frequency, arm swing characteristics, posture sway characteristics, frequency of freezing events, etc.), etc. Alternatively, a health professional may enter a treatment event response. The motion assessment system 130 may then adjust how a risk score associated with a user is computed, such as by one or more of adjusting one or more motion characteristic thresholds, changing a machine learning model from which a risk score is computed, changing coefficients or parameters of the risk score computation to account for the treatment, changing coefficients or parameters of the risk score computation based on the measured response to the treatment event, etc. For example, motion assessment system 130 may detect motion features indicative of PD, and then receive input from a medical practitioner that user 110 has started a new medication. The motion assessment system 130 may then provide a trend analysis of the motion features indicative of PD from the start of the new medication and determine effectiveness of the new medication relevant to the PD, and adapt risk scores to reflect the new medication. In embodiments, the reports or visualization enable a medical practitioner treating user 110 to monitor ongoing treatments, adjust existing treatments based on captured real world movements of the user, determine how existing treatments will impact a risk score associated with a neurodegenerative or musculoskeletal condition, start new treatments based on diagnosis of a new condition and/or to lower a risk score, as well as to take other actions based on the received reports and motion visualizations.”); and obtaining an output of the trained machine learning model, wherein the output comprises a recommendation for the subject user pertaining to improvement of the physical activity (paragraph 40: “In embodiments, motion assessment system 130 utilizes the inputted information when performing user model motion analysis to detect trends relevant to the start, stop, or adjustment of a specific treatment or medication. Furthermore, various detected treatment events (e.g., the inputted data) can be used to adjust previously computed risks scores, and when computing new risk scores, for a user. In embodiments, responsive to one or more detected treatment events, motion assessment system 130 can measure a treatment response, such as through 3D motion analysis of one or more motion features (e.g., through comparison to a trained machine learning motion model, comparison to one or more baseline models, etc.), by comparison of motion features to one or more thresholds (e.g., stride length threshold, stride frequency, arm swing characteristics, posture sway characteristics, frequency of freezing events, etc.), etc. Alternatively, a health professional may enter a treatment event response. The motion assessment system 130 may then adjust how a risk score associated with a user is computed, such as by one or more of adjusting one or more motion characteristic thresholds, changing a machine learning model from which a risk score is computed, changing coefficients or parameters of the risk score computation to account for the treatment, changing coefficients or parameters of the risk score computation based on the measured response to the treatment event, etc. For example, motion assessment system 130 may detect motion features indicative of PD, and then receive input from a medical practitioner that user 110 has started a new medication. The motion assessment system 130 may then provide a trend analysis of the motion features indicative of PD from the start of the new medication and determine effectiveness of the new medication relevant to the PD, and adapt risk scores to reflect the new medication. In embodiments, the reports or visualization enable a medical practitioner treating user 110 to monitor ongoing treatments, adjust existing treatments based on captured real world movements of the user, determine how existing treatments will impact a risk score associated with a neurodegenerative or musculoskeletal condition, start new treatments based on diagnosis of a new condition and/or to lower a risk score, as well as to take other actions based on the received reports and motion visualizations.”). 

With regard to claim 2:
Pathak discloses The method of claim 1, further comprising: capturing the 3D motion capture data using a plurality of motion capture sensors affixed to one or more body parts of the subject user while the subject user is performing the physical activity (paragraph 18: “Embodiments of an apparatus, system, and process for tracking and analyzing user movements using depth sensor data, captured while the user is performing ordinary tasks outside of a medical context, for medical diagnosis and treatment review are described herein. In embodiments, a motion capture system is utilized to capture three dimensional motions of the user while the user is performing everyday activities, such as walking, eating, sitting, standing, etc. Furthermore, the motion capture system can be deployed anywhere, such as in a user's home where he or she is most comfortable. In embodiments, the motion capture system can include a depth mapping sensor system for capturing three-dimensional image data of user motions. However, other forms of motion capture, such as wearable devices having one or more sensors, motion sensors affixed to specific locations of a user's body, access point location information, etc. may be used to capture three-dimensional user motion data.”). 

With regard to claim 3:
Pathak discloses The method of claim 2, wherein the 3D motion capture data comprises one or more of positional data, rotational data, or acceleration data measured by the plurality of motion capture sensors (paragraph 36: “As yet another example, postural sway observed in a user who is sitting in a chair, standing, or otherwise in a resting position, asked to make a movement (e.g., standing from the chair), and then attempts to remain motionless, is another indicator of a chronic neurodegenerative disease that can be captured and quantified using depth sensor data. FIG. 7E illustrates X and Z position (e.g., left/right and to/from the depth mapping capture system 120) of a user model's shoulder/spine showing a significant difference in a health user's sway 740-a and the sway 740-b of a user undergoing diagnosis for a chronic neurodegenerative disease. Other motions, such as walking motions, arm motions, posture, etc. may also be analyzed when, for example, a user is using an assistance device (e.g., a cane, walker, etc.), when interacting with another individual, or any other user motion relevant to the detection or diagnosis of a chronic neurodegenerative disease. Each of these motions may be used to adaptively score a user's risk for having one or more chronic neurodegenerative or musculoskeletal diseases, a risk of falling as a result of one of the chronic neurodegenerative or musculoskeletal diseases, as well as other risk factors associated with chronic neurodegenerative or musculoskeletal diseases.” See also paragraph 63). 

With regard to claim 5:
Pathak discloses The method of claim 1, wherein the first attribute data comprises at least one of range of motion data or functional movement data associated with the subject user (paragraph 50: “Motion analyzer 270 accesses the motion data for a user model to detect one or more characteristics of the user motion. These characteristics could be characteristics indicate of PD, essential tremor, spinal dysfunction, or other chronic neurodegenerative or musculoskeletal disease. In embodiments, the characteristics can be located within the motion data through simulation of the motion and feature extraction (e.g., identification of specific periodic movements at specific frequencies of the user model, identification of sudden halts in movements (i.e., freezing) not associated with halts in other locations of a user model, identification of falling events, etc.). In some embodiments, motion analyzer 270 utilizes one or more motion model(s) 275 for comparison with motion of a user's model. That is, the motion model(s) 275 can include models of motion associated with a chronic neurodegenerative or musculoskeletal disease (e.g., a condition specific baseline), model(s) of motion associated with a healthy patient (e.g., a healthy/control baseline), and model(s) of prior user motions (e.g., a user-specific baseline). In embodiments, image or motion tracking and recognition detects a similarity between the movement of the stored user model (e.g., from store 260) with one or more of the motion models 275. When a similarity is found, such as within a certain confidence interval of similarity, the motion of the user's model can be correlated with a condition associated with the identified motion model 275 and a risk score indicative of the user having or developing a chronic neurodegenerative or musculoskeletal medical condition determined therefrom. Furthermore, when a user-specific model is used, time based trend analysis, medical treatment history, new medications, adjusted medications, etc. can be analyzed to determine if a user's previously identified condition is being maintained, improving, worsening, etc., and refining or adapting a previously computed risk score.”). 

With regard to claim 6 and 15:
Pathak discloses The method of claim 1, wherein determining the personalized reference data set comprises comparing the first attribute data associated with the subject user to second attribute data associated with a plurality of reference data set candidates and identifying the group of users from the plurality of reference data set candidates based on a correlation of the first attribute data with the second attributed data  (paragraph 50: “Motion analyzer 270 accesses the motion data for a user model to detect one or more characteristics of the user motion. These characteristics could be characteristics indicate of PD, essential tremor, spinal dysfunction, or other chronic neurodegenerative or musculoskeletal disease. In embodiments, the characteristics can be located within the motion data through simulation of the motion and feature extraction (e.g., identification of specific periodic movements at specific frequencies of the user model, identification of sudden halts in movements (i.e., freezing) not associated with halts in other locations of a user model, identification of falling events, etc.). In some embodiments, motion analyzer 270 utilizes one or more motion model(s) 275 for comparison with motion of a user's model. That is, the motion model(s) 275 can include models of motion associated with a chronic neurodegenerative or musculoskeletal disease (e.g., a condition specific baseline), model(s) of motion associated with a healthy patient (e.g., a healthy/control baseline), and model(s) of prior user motions (e.g., a user-specific baseline). In embodiments, image or motion tracking and recognition detects a similarity between the movement of the stored user model (e.g., from store 260) with one or more of the motion models 275. When a similarity is found, such as within a certain confidence interval of similarity, the motion of the user's model can be correlated with a condition associated with the identified motion model 275 and a risk score indicative of the user having or developing a chronic neurodegenerative or musculoskeletal medical condition determined therefrom. Furthermore, when a user-specific model is used, time based trend analysis, medical treatment history, new medications, adjusted medications, etc. can be analyzed to determine if a user's previously identified condition is being maintained, improving, worsening, etc., and refining or adapting a previously computed risk score.”). 

With regard to claim 11:
Pathak discloses The method of claim 1 wherein the trained machine learning model is trained using a training data set, the training data set comprising examples of 3D motion capture data associated with users performing the physical activity as a training input (paragraph 40: “In embodiments, motion assessment system 130 utilizes the inputted information when performing user model motion analysis to detect trends relevant to the start, stop, or adjustment of a specific treatment or medication. Furthermore, various detected treatment events (e.g., the inputted data) can be used to adjust previously computed risks scores, and when computing new risk scores, for a user. In embodiments, responsive to one or more detected treatment events, motion assessment system 130 can measure a treatment response, such as through 3D motion analysis of one or more motion features (e.g., through comparison to a trained machine learning motion model, comparison to one or more baseline models, etc.), by comparison of motion features to one or more thresholds (e.g., stride length threshold, stride frequency, arm swing characteristics, posture sway characteristics, frequency of freezing events, etc.), etc. Alternatively, a health professional may enter a treatment event response. The motion assessment system 130 may then adjust how a risk score associated with a user is computed, such as by one or more of adjusting one or more motion characteristic thresholds, changing a machine learning model from which a risk score is computed, changing coefficients or parameters of the risk score computation to account for the treatment, changing coefficients or parameters of the risk score computation based on the measured response to the treatment event, etc. For example, motion assessment system 130 may detect motion features indicative of PD, and then receive input from a medical practitioner that user 110 has started a new medication. The motion assessment system 130 may then provide a trend analysis of the motion features indicative of PD from the start of the new medication and determine effectiveness of the new medication relevant to the PD, and adapt risk scores to reflect the new medication. In embodiments, the reports or visualization enable a medical practitioner treating user 110 to monitor ongoing treatments, adjust existing treatments based on captured real world movements of the user, determine how existing treatments will impact a risk score associated with a neurodegenerative or musculoskeletal condition, start new treatments based on diagnosis of a new condition and/or to lower a risk score, as well as to take other actions based on the received reports and motion visualizations.”); the training data set comprising include proficiency rankings that indicate how well each of the users performs the physical activity as a target output (paragrpah 68: “Processing logic utilizes the analysis results to generate a report (processing block 412) and communicate the report to a health professional system (processing block 414). As discussed herein, the reports may include an assessment of the user's fall or freezing risk based on detected motion features, frequency of occurrence of detected features, usage of different strategies for body balancing, quantitative analysis of the strategies used, etc. In embodiments, the reports may also include an indication of any new detected conditions, assessment of ongoing/modified treatments, indication of a specific detected motion (e.g., a fall), as well as other detected motions or associated conditions. In embodiments, the reports may also include an adaptive risk score computed based on one or more motion features, trend analysis, detected new conditions, medication intervention strategies, as well as other information detected by processing logic that would be useful to a medical professional treating or diagnosing a user with a potential chronic neurodegenerative or musculoskeletal medical condition. In embodiments, the risk score can be generated by processing logic in real time in response to tracking movements of the model of the user, and optionally the reports generated in response to the real time risk score having a value above a threshold. Furthermore, as discussed herein, the reports can include visualizations that enable a health professional to replay user motions, compare user options to model motions, select among different medical treatment events (e.g., starting medications, changing dosages, stopping medication, selecting different therapies, starting a course of neural stimulation, etc.) and view a risk score adapted to a selected medical treatment event, and selectively apply different motion and quantitative visualizations when assessing whether a user has a chronic neurodegenerative or musculoskeletal disease.”). 


Claim 12 is rejected for the same reason as claim 1. 

With regard to claim 13:
Pathak discloses The system of claim 12, wherein the processing device to execute the instructions further to: capture the 3D motion capture data using a plurality of motion capture sensors affixed to one or more body parts of the subject user while the subject user is performing the physical activity (paragrpah 18: “Embodiments of an apparatus, system, and process for tracking and analyzing user movements using depth sensor data, captured while the user is performing ordinary tasks outside of a medical context, for medical diagnosis and treatment review are described herein. In embodiments, a motion capture system is utilized to capture three dimensional motions of the user while the user is performing everyday activities, such as walking, eating, sitting, standing, etc. Furthermore, the motion capture system can be deployed anywhere, such as in a user's home where he or she is most comfortable. In embodiments, the motion capture system can include a depth mapping sensor system for capturing three-dimensional image data of user motions. However, other forms of motion capture, such as wearable devices having one or more sensors, motion sensors affixed to specific locations of a user's body, access point location information, etc. may be used to capture three-dimensional user motion data.”), wherein the 3D motion capture data comprises one or more of positional data, rotational data, or acceleration data measured by the plurality of motion capture sensors (paragraph 36: “As yet another example, postural sway observed in a user who is sitting in a chair, standing, or otherwise in a resting position, asked to make a movement (e.g., standing from the chair), and then attempts to remain motionless, is another indicator of a chronic neurodegenerative disease that can be captured and quantified using depth sensor data. FIG. 7E illustrates X and Z position (e.g., left/right and to/from the depth mapping capture system 120) of a user model's shoulder/spine showing a significant difference in a health user's sway 740-a and the sway 740-b of a user undergoing diagnosis for a chronic neurodegenerative disease. Other motions, such as walking motions, arm motions, posture, etc. may also be analyzed when, for example, a user is using an assistance device (e.g., a cane, walker, etc.), when interacting with another individual, or any other user motion relevant to the detection or diagnosis of a chronic neurodegenerative disease. Each of these motions may be used to adaptively score a user's risk for having one or more chronic neurodegenerative or musculoskeletal diseases, a risk of falling as a result of one of the chronic neurodegenerative or musculoskeletal diseases, as well as other risk factors associated with chronic neurodegenerative or musculoskeletal diseases.” See also paragraph 63). 

Claim 18 is rejected for the same reason as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Stever, Pub. No.: 2017/0281054A1. 
With regard to claim 4 and 14: 
Pathak does not disclose the method of claim 1, wherein the first attribute data comprises physical characteristic data associated with the subject user, the physical characteristic data comprising at least one of an age, height, weight, or gender of the subject user.
However Stever discloses the aspect wherein the first attribute data comprises physical characteristic data associated with the subject user, the physical characteristic data comprising at least one of an age, height, weight, or gender of the subject user. (paragraph 118: “Next, the baselining/training process 500 determines whether baseline data for all motion primitives requested or recommended for the patient have been recorded 510. A list of all motion primitives requested or recommended to be recorded may be identified for patient 102 based on various health factors, such as age, weight, height, health risks (disorientation, fatigue, memory loss, fainting, etc.), type of illness, type of surgery or procedure to be performed or previously performed, and others. Still others may be requested as part of a standard process to monitor patient motion and used determine deviations from normal motion (e.g., to determine a seizure, determine coughing, determine shivering). If all of the motion primitives requested or recommended for the patient have been recorded, the method 500 ends. If some motion primitives remain to be recorded 510, the patient-specific baselining/training process 500 returns to identifying 502 the next motion primitive to be recorded. The previously described aspects of the patient-specific baselining/training process 500 are then repeated until all motion primitives have been recorded and stored 510.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Stever to Pathak so the system can more accurately determine the user’s condition based on user’s age, height, weight, or gender. Wherein user’s physical attribute can partially explain user’s condition and what treatment that the user needs. 

With regard to claim 19:
Pathak discloses the non-transitory computer-readable storage medium of claim 18, wherein the instructions further cause the processing device to: capture the 3D motion capture data using a plurality of motion capture sensors affixed to one or more body parts of the subject user while the subject user is performing the physical activity (paragraph 18: “Embodiments of an apparatus, system, and process for tracking and analyzing user movements using depth sensor data, captured while the user is performing ordinary tasks outside of a medical context, for medical diagnosis and treatment review are described herein. In embodiments, a motion capture system is utilized to capture three dimensional motions of the user while the user is performing everyday activities, such as walking, eating, sitting, standing, etc. Furthermore, the motion capture system can be deployed anywhere, such as in a user's home where he or she is most comfortable. In embodiments, the motion capture system can include a depth mapping sensor system for capturing three-dimensional image data of user motions. However, other forms of motion capture, such as wearable devices having one or more sensors, motion sensors affixed to specific locations of a user's body, access point location information, etc. may be used to capture three-dimensional user motion data.”), wherein the 3D motion capture data comprises one or more of positional data, rotational data, or acceleration data measured by the plurality of motion capture sensors, (paragraph 36: “As yet another example, postural sway observed in a user who is sitting in a chair, standing, or otherwise in a resting position, asked to make a movement (e.g., standing from the chair), and then attempts to remain motionless, is another indicator of a chronic neurodegenerative disease that can be captured and quantified using depth sensor data. FIG. 7E illustrates X and Z position (e.g., left/right and to/from the depth mapping capture system 120) of a user model's shoulder/spine showing a significant difference in a health user's sway 740-a and the sway 740-b of a user undergoing diagnosis for a chronic neurodegenerative disease. Other motions, such as walking motions, arm motions, posture, etc. may also be analyzed when, for example, a user is using an assistance device (e.g., a cane, walker, etc.), when interacting with another individual, or any other user motion relevant to the detection or diagnosis of a chronic neurodegenerative disease. Each of these motions may be used to adaptively score a user's risk for having one or more chronic neurodegenerative or musculoskeletal diseases, a risk of falling as a result of one of the chronic neurodegenerative or musculoskeletal diseases, as well as other risk factors associated with chronic neurodegenerative or musculoskeletal diseases.” See also paragraph 63). 
Pathak does not disclose the aspect wherein the first attribute data comprises at least one of physical characteristic data, range of motion data, or functional movement data associated with the subject user, the physical characteristic data comprising at least one of an age, height, weight, or gender of the subject user. 
However Stever discloses the aspect wherein the first attribute data comprises at least one of physical characteristic data, range of motion data, or functional movement data associated with the subject user, the physical characteristic data comprising at least one of an age, height, weight, or gender of the subject user (paragraph 118: “Next, the baselining/training process 500 determines whether baseline data for all motion primitives requested or recommended for the patient have been recorded 510. A list of all motion primitives requested or recommended to be recorded may be identified for patient 102 based on various health factors, such as age, weight, height, health risks (disorientation, fatigue, memory loss, fainting, etc.), type of illness, type of surgery or procedure to be performed or previously performed, and others. Still others may be requested as part of a standard process to monitor patient motion and used determine deviations from normal motion (e.g., to determine a seizure, determine coughing, determine shivering). If all of the motion primitives requested or recommended for the patient have been recorded, the method 500 ends. If some motion primitives remain to be recorded 510, the patient-specific baselining/training process 500 returns to identifying 502 the next motion primitive to be recorded. The previously described aspects of the patient-specific baselining/training process 500 are then repeated until all motion primitives have been recorded and stored 510.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Stever to Pathak so the system can more accurately determine the user’s condition based on user’s age, height, weight, or gender. Wherein user’s physical attribute can partially explain user’s condition and what treatment that the user needs.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Matsuura Pub. No.: 2018/0093121A1. 
With regard to claim 9:
Pathak does not disclose the method of claim 1, wherein the recommendation for the subject user comprises an indication of one or more sub-optimal body movements associated with the subject user performing the physical activity 
However Matsuura discloses wherein the recommendation for the subject user comprises an indication of one or more sub-optimal body movements associated with the subject user performing the physical activity (paragraph 88: “A result of the analysis at the stage 208 may be immediately communicated to the user at a stage 210 via a display 112a of device 112 (e.g., a smartphone, table, pad, eyeglasses 182, etc.) or an auxiliary feedback device such as devices 114 including any of the effectors disclosed elsewhere herein substantially in real time (e.g., immediately after data acquisition and analysis is completed, factoring in real-world delays in data transmission and processing). Feedback at the stage 210 may, for example, include a representation of the body and visually depict the muscles being exerted, along with a color gradient or an overlay with relative exertion or other data depiction scheme to communicate the intensity level and/or duration and/or number of repetitions associated with each muscle. The feedback at the stage 210 may also include recommendations in the form of audio, visual (e.g., lights, text) or proprioceptic (e.g., push more with the left arm; increase or decrease stride length; increase or decrease stride rate; adjust body position) or status or warning (e.g., move elbows medially; crossing anaerobic threshold; body temperature exceeding or falling below a preset alarm limit; pulse exceeding a preset alarm limit; hydration status falling below a preset alarm limit; etc.) or other coaching information while the human subject is performing the exercise.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Matsuura to Pathak so the system can recommend user with better body movement that would not further worsen the condition wherein user’s condition might require him or her to make suboptimal movement to reduce harm caused to the body. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De Guise et al, Pub. No.: 2013/0185310A1, a method for producing a knee joint treatment plan and/or surgery plan for a patient, the method comprising: obtaining 3D kinematic data of the knee joint in movement; determining, from the 3D kinematic data, scores characterising the joint function of the patient, the one or more scores being relative to one or more criteria; and comparing the scores to data in a database which characterize a plurality of treatment plans and/or surgery plans to generate the list of one or more treatment plans and/or surgery plans which match the scores..

Kaleal, III et al., Pub .No.: 2015/0037771A1: facilitate visualizing how a user will appear in response to adhering to a health and fitness program. In an aspect, a system includes a reception component configured to receive information corresponding to a user's physical appearance and physical health, an analysis component configured to determine or infer one or more changes to the user's physical appearance based on predicted performance of a health and fitness program by the user and the user's physical health, and a visualization component is configured to generate a visual representation of the user based on the information and the one or more changes to the user's physical appearance. 
	






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179